ELLISON, J.
Defendant was convicted in the police court of Columbia for the violation of a city ordinance, in the sale of intoxicating liquor. He appealed to the circuit court and was again convicted.
It is objected that the record fails to show an arraignment of defendant and his plea to the charge. In this respect, cases "of this nature are likened to procedure in civil cases and an arraignment is not necessary. [St. Louis v. Knox, 74 Mo. 79.]
Defendant likewise insists that his motion in arrest of judgment should have been sustained on ac*93count of insufficiency of the information filed in the police court. In our opinion it is sufficient to sustain the finding and judgment.
It is next insisted that if the trial court had given defendant the benefit of the reasonable doubt which it is claimed the evidence shows, it would have resulted in his acquittal. But after consideration of the arguments made by counsel, and the record in the cause, we are satisfied we have no right to interfere on the score of insufficiency of evidence.
An examination of the record leads to an affirmance of the judgment.
All concur.